TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00220-CV


In re State of Texas and Texas Commissioner of Insurance





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R


PER CURIAM
	Relators the State of Texas and the Texas Commissioner of Insurance seek a writ of
mandamus ordering the district court to vacate those portions of an order requiring the production
of certain documents to the intervenors or their counsel in a lawsuit styled State v. Farmers Group,
Inc., trial court cause number GV 202501.  The order of production, signed April 18, 2003, was
stayed for ten days to allow relators to file this petition for writ.  Relators request that we extend the
stay pending our review of their petition.  They also request that we review in camera the documents
on which they claim privilege.  They have filed these documents under seal.
	We grant the motions for temporary stay and for in camera review of the documents. 
We stay enforcement of those portions of the district-court order requiring production of documents
that are the subject of this petition for writ of mandamus.

	The real parties in interest may file a response to relators' petition for writ of
mandamus by May 7, 2003.
	It is ordered April 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear